IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,371-02


                   EX PARTE CEDRIC TRAVAUGHN HOPES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1342020-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Hopes v. State, No. 14-14-00403-CR (Tex. App.—Houston [14th Dist.] Nov. 5,

2015) (not designated for publication).

        Applicant contends that trial and appellate counsel were ineffective and that the State

presented false testimony. The trial court entered a timely order designating issues, but this

application was forwarded to this Court before the trial court made findings and conclusions. We
                                                                                                      2

remand this application so the trial court can complete its evidentiary investigation and make

findings and conclusions.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial and appellate counsel to respond to Applicant’s ineffective assistance of counsel

claims. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the conduct

of trial and appellate counsel was deficient and Applicant was prejudiced by their alleged deficient

conduct. The trial court shall also make findings and conclusions as to whether the State presented

false evidence material to Applicant’s guilt or punishment.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.
                       3

Filed: April 3, 2019

Do not publish